UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6482



HABEEB ABDUL MALIK, a/k/a Ron Tearia Nicholas,

                  Plaintiff - Appellant,

             v.


JOHN OZMINT, Director of SCDC; JANICE PHILLIPS, Health Care
Authority, SCDC; EILEEN DELANEY, Nurse Practitioner III;
VAUGHN JACKSON, Major, SCDC; FNU THOMAS, Food Service
Coordinator SCDC, all sued in their personal, official
capacity,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:07-cv-00387-RBH)


Submitted:    August 14, 2008                 Decided:   August 20, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Habeeb Abdul Malik, Appellant Pro Se. Andrew Lindemann, DAVIDSON,
MORRISON & LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Habeeb Abdul Malik appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      See Malik v. Ozmint,

No. 8:07-cv-00387-RBH (D.S.C. Mar. 14, 2008).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                    2